Citation Nr: 0715345	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, secondary to service-connected back disability.


INTRODUCTION

The appellant had active military service from January to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, in pertinent part, denied the 
above claim.  

In his substantive appeal, the appellant requested a hearing 
before the Board.  However, in a July 2005 statement, he 
withdrew that request.  No further action is needed.


FINDING OF FACT

There is no persuasive evidence showing that a relationship 
exists between the appellant's service-connected back 
disability and the current psychiatric disorder. 


CONCLUSION OF LAW

The appellant's psychiatric disorder is not the result of his 
service-connected back disorder.  38 U.S.C.A. §§ 1110, 1112, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the appellant's 
two-volume claims folder, which includes, but is not limited 
to:  prior rating decisions; the appellant's  contentions; VA 
examination reports, especially one dated in 2004; VA records 
for outpatient treatment; and a letter from his VA treating 
physician.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.

VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not. Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application). However, not only has the 
appellant never contended that he has a psychiatric 
disability directly as a result of his military service, but 
there is no medical evidence in the file that would make such 
a theory plausible.  It is for this reason that even though 
the RO chose to adjudicate the claim in the alternative 
(i.e., direct service connection), the Board will limit its 
review to the claim actually raised by the appellant and to 
the only legal theory remotely plausible based on the 
evidence of record (i.e., secondary service connection).

The appellant argues that he has a psychiatric disability due 
to his service-connected back disorder.  He states that as a 
result of his back disorder, he experiences depression. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The medical evidence shows diagnoses of psychiatric disorders 
such as anxiety disorder, major depressive disorder, and 
depressive disorder, not otherwise specified.  He is service-
connected for a low back condition with spondylolisthesis. 
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the two.

There is some evidence favorable to this claim, and some that 
is not favorable. The Board must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The favorable opinions are as follows.  In a July 2003 
letter, the appellant's VA treating physician indicated that 
the appellant had a history of depression and his current 
depression was substantially influenced by his back pain and 
subsequent disability/unemployability.  This physician's 
statement is not persuasive for the following reasons.  
First, a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
The physician does not discuss the appellant's mental history 
nor provide any rationale for the opinion provided.  When 
examining the physician's own outpatient treatment notes, 
there is no support for the opinion reached.  That is, none 
of the physician's notes discuss any relationship, claimed by 
the appellant or otherwise, between the back disability and 
the psychiatric symptoms present.  A note dated July 2003 
indicates that the appellant requested the physician write a 
letter in support of his claim, indicating that "the letter 
needs to say that the depression is worsened by the back 
injury, and inability to work . . ."  Therefore, the 
physician wrote exactly what the claimant requested of him, 
no more and no less.  Without any supporting rationale for 
the conclusion reached, in light of the fact that all this 
physician's notes concerning treatment of the claimant prior 
to the date of the letter indicate no association between 
back problems and psychiatric problems (and, in fact, merely 
document lengthy and increasing marital and financial 
difficulties), the physician's statement is simply not 
persuasive.  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  

The only other favorable opinion is contained in a February 
2004 VA outpatient treatment note where a social worker notes 
that the appellant has "depression and anxiety due to the 
constant pain and his inability to work."  This opinion is 
not very persuasive, especially when weighed against the VA 
opinion discussed below.  The 2004 opinion suffers from many 
of the same problems as the letter from the physician 
described above.  That is, the social worker provides no 
rationale for reaching the conclusion.

In contrast, the most probative opinion of record is that 
provided from a VA examiner in August 2004.  That examiner 
reviewed the appellant's complete medical history (something 
neither of the medical providers who gave the favorable 
opinions did) and provided a rationale for the negative 
opinion, based on the appellant's history, presentation, and 
unreliability.  The VA examiner noted that the appellant's 
presentation was rather inconsistent.  For example, he 
appeared to be tearful when discussing certain subjects, but 
this would quickly resolve.  He provided incorrect 
information to the examiner - denying legal charges from 
before his period of service, which are documented in the 
file as found during a background check.  The appellant had 
also provided to the examiner information inconsistent with 
other well-documented evidence in the file concerning the 
nature of the ankle injury during service and his childhood.  
The appellant relates his psychiatric symptoms are due to the 
chronic and persistent back pain, but as the VA examiner 
noted, his complaints concerning his pain are not exactly 
reliable.  An examination provided in October 2001 noted that 
the appellant's responses during the physical evaluation were 
"clearly out of proportion to any objective finding." 

The VA examiner reviewed the 2003 favorable opinion described 
above, and then noted, correctly, that despite the assertion 
the appellant's back pain is so severe as to cause 
psychiatric difficulties and unemployability, the majority of 
the subsequent treatment notes reflect issue of marital 
discord, not back pain.  It must be noted that the majority 
of the treatment notes prior to the 2003 opinion also reflect 
complaints of marital and financial problems.  

Regardless, although the VA examiner continued the diagnosis 
of a depressive disorder, not otherwise specified, it was 
also noted that there was no objective evidence during the 
evaluation that the appellant displayed consistently 
regarding a depressive disorder.  Rather, the diagnosis was 
based on his subjective complaints only, and these complaints 
were unreliable.  The appellant did not display psychomotor 
retardation, his affect was bright at appropriate times, his 
speech was normal, and his thoughts were goal directed.  
Based on the review of the claims file and the evaluation of 
the appellant, the examiner concluded that there is no 
convincing evidence the appellant's psychiatric condition is 
as likely as not related to the service-connected condition.

As mentioned above, the Board finds the negative VA opinion 
to be the most persuasive opinion of record, and, as a 
consequence, concludes that the preponderance of the evidence 
is against the claim for secondary service connection for a 
psychiatric disorder.  Although there are some favorable 
opinions in the file, they are not persuasive for the reasons 
given above.  The negative VA opinion was based on a complete 
review of the appellant's history, which is essential in this 
case, since the appellant's statements to medical 
professionals are not reliable and inconsistent with 
historical evidence in his file.  Since the negative VA 
opinion carries more weight than the favorable opinions, the 
claim must be denied.  

Duties to Notify and Assist

With respect to this claim, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of this claim, a letter dated 
in November 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
November 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The appellant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file. The appellant 
was also accorded a VA examination in 2004 to obtain an 
opinion as to the likely etiology of the claimed condition. 
38 C.F.R. § 3.159(c)(4). 

The VA outpatient notes indicate that the appellant has 
applied for disability benefits from the Social Security 
Administration and been denied.  These records have not been 
obtained.  However, the duty to obtain records only applies 
to records that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  In this case, the 
VA records indicate that the appellant has applied for 
benefits from the Social Security Administration based on his 
back disorder.  There is no allegation from the appellant 
that his application includes his psychiatric condition.  
Even if it does, he has never suggested any medical 
professional who examined him in connection with his SSA 
claim had rendered an opinion as to the etiology of his 
psychiatric condition, which is the only question at issue in 
this case. There is no point, then, in delaying resolution of 
this case to obtain records that would clearly have no 
bearing on the outcome of the claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, secondary to service-connected back disability, is 
denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


